Stark County, No. CA-9018. This cause is pending before the court on the filing of a motion for an order directing the Court of Appeals for Stark County to certify its record. Appellants’ motion for leave to file instanter and motion for leave to exceed the page limitation on their memorandum in support of jurisdiction were denied by this court on March 17, 1993. It appears from the records of this court that appellants have not filed a memorandum in support of jurisdiction in compliance with the Rules of Practice of the Supreme Court and therefore have failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that this cause be, and hereby is, dismissed sua sponte, effective May 7, 1993.